IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 LEI KE,                                    : No. 36 EM 2018
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 COURT OF COMMON PLEAS                      :
 PHILADELPHIA COUNTY,                       :
                                            :
                     Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of April, 2018, Petitioner’s Application for Leave to File

Original Process is Granted. Petitioner’s Motion for Leave to File a Reply is Denied.

Petitioner’s Emergency Petition for Extraordinary Relief in the Nature of a Writ of

Prohibition is Denied.